                                              Case 5:20-cv-03284-VKD Document 6 Filed 05/26/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8         DANIEL Z. MALDONADO,                             Case No. 20-cv-03284-VKD
                                                          Plaintiff,
                                   9
                                                                                              ORDER OF TRANSFER
                                                    v.
                                  10

                                  11         KEVIN CARR, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Daniel Z. Maldonado, who appears to be residing in Colorado, filed a pro se civil

                                  15   rights complaint pursuant to 42 U.S.C. § 1983 against Kevin Carr of the Wisconsin Department of

                                  16   Corrections and other defendants for allegedly violating his rights in connection with revocation

                                  17   of probation proceedings. Dkt. No. 1 at ECF pp. 1, 8–d71, 74–77. The underlying proceedings

                                  18   occurred in Sauk County, Wisconsin. Id. at ECF pp. 149–151. Because the acts complained of

                                  19   occurred in Sauk County, which lies within the venue of the Western District of Wisconsin, venue

                                  20   properly lies in that district and not in this one. See 28 U.S.C. § 130(b); 28 U.S.C. § 1391(b).

                                  21   This Court has discretion to either dismiss the case for wrong venue or transfer it to the proper

                                  22   federal court “in the interest of justice.” See 28 U.S.C. § 1406(a). The Court concludes that the

                                  23   interest of justice is best served by transfer, and accordingly orders the case TRANSFERRED to

                                  24   the United States District Court for the Western District of Wisconsin.

                                  25             The Clerk of the Court shall terminate all pending motions and transfer the entire file to the

                                  26   Western District of Wisconsin.

                                  27   ///

                                  28   ///
                                          Case 5:20-cv-03284-VKD Document 6 Filed 05/26/20 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: May 26, 2020

                                   3

                                   4
                                                                                     VIRGINIA K. DEMARCHI
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
